Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to the papers filed on 06/10/2022.
Currently, claims 1-2, 6, 9-12, 15 ,18-20, 33-37, 44, 54, and 61 are pending.
Claims 11, 33-37, 44, 54, and 61 are previously withdrawn.
Claims 1-2, 6, 9-10, 12, 15, and 18-20 are under the examination.
The claims are examined under the embodiment of a set of gene of comprising MEIS1, NKPD1, ONECUT2 and KLF2; and a reference gene of COL2A.
3.	All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
4.	Any objections and rejections not reiterated below are hereby withdrawn.
a.	The 112 b rejection has been withdrawn in view of the amendments to a method of charactering a urine sample in bladder cancer patient. 
b.	The amendments overcome 101 rejection and 112 a Written Description rejection for claims 1-2, 6, 9-10, 12, and 15.
Maintained Rejection
IMPROPER MARKUSH REJECTION
5.	Claims 1-2, 6, 12, 15, and 18-20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. 
A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
In this situation, claims 1 and 18 recite a number of genes in the alternative (i.e. MEIS1, NKPD1, ONECUT2, KLF2, OSR1, SOX1, EOMES, DDX25, and TMEM106A and a reference gene) in the methods.
The Markush grouping of genes recited in the claims is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. The Markush grouping of Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
    The members of the Markush grouping are all genes recited in the alternative.  These genes do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited genes or metabolites would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Argument
The response traverses the rejection on pages 6-7 of the remarks filed on 06/10/2022.
The response asserts that there is no requirement that a listing of species in a claim must have both a single structural similarity and also a common use in order to be definite and proper (see page 6-7 for more details). The response asserts the listed genes share a common use and they are in the same structural class of molecules. 
This argument is reviewed and considered but it is not persuasive for the following reasons:
MPEP states that “A Markush grouping is proper if the members of a group share a single structural similarity and a common use.” (see MPEP 2117 I). Thus, to meet the criteria of a proper Markush grouping in a claim, the members of a group (i.e. the listed genes in the claims) are required to share both a single structural similarity and a common use to be a proper Markush grouping.   Applicant’s own citation says the same thing that an improper Markush occurs is either prong of the test is not met.  
The listed genes do not share a single structure, thus no “single structural similarity”. The listed genes are structurally distinct. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited expressed genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. 
 For example, MEIS1 gene is homeobox gene plays a crucial role in normal development and the genomic location of MEIS1 is on chromosome 2; and transcription factor SOX1 is located on chromosome 13 and SOX1 is associated with a number of diseases related to neuronal development in particular (e.g. Lambert-Eaton Myasthenic Syndrome (LEMS) (see https://www.genecards.org/cgi-bin/carddisp.pl?gene=MEIS1&keywords=meis1,and https://www.genecards.org/cgi-bin/carddisp.pl?gene=SOX, retrieved from internet on 08/17/2022). Thus, listed genes in claims 1 and 18 do not share any substantial common structure to perform the same function [see MPEP 2117, also see MPEP 2117 D]. The rejection is maintained. 
Claim Rejections - 35 USC § 112 (a) Written Description
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 is an independent claim. 
Claim 18 encompasses the methods of predicting bladder cancer in the patient through methylated DNA of MEIS1, NKPD1, ONECUT2, and KLF2; and methylated DNA of a reference gene (i.e. COL2A).
The claim broadly encompasses determining ANY possible methylated CpG dinucleotides or all methylated CpG dinucleotides in each recited gene. Thus, all claims are directed to a genus of methods assaying all possible methylated CpG dinucleotides (or ANY possible methylated CpG dinucleotides) on the whole gene of MEIS1, NKPD1, ONECUT2, and KLF2; and COL2A in the urine sediment sample from bladder cancer patients to treat the patient. The determined methylation DNA is associated in predicting the risk of bladder cancer recurrence in a patient. 
In this situation, the specification discloses determining methylation status of at least four genes selected from MEIS1, NKPD1, ONECUT2, KLF2, OSR1, EOMES, DDX25, and TMEM106A and from at least one reference gene in the urine sample from a bladder cancer patient; and determining the patient’s relative risk of recurrence as compared to that of bladder cancer patient as a whole (see para 0042-0044, 0051-0052, Example 1 and para 0084, Example 3 and para 0092-0096, para 0102, para 0112). Particularly, the specification discloses a method of performing methylation-specific quantitative PCR (MS-qPCR) on the bisulfite converted DNA in the sample (see para 0052-0054, 0084-0089,). 
The specification discloses designing PCR primers and probes for genes of interest based upon exon or intron sequences present in the mRNA transcript of the gene of interest OR based on promoter regions on either side of a gene of interest, and based on expected sequence modifications due to bisulfite conversion; and using forward and reverse primers for PCR amplification of bisulfite modified genes from the assay kits (see para 0057-0059, 0075). This indicates that the target CpG can essentially be any region in the gene, thus, the methylated DNA data can essentially be from any region in the gene. The specification provides predicting the risk score through data analysis using the data of methylated DNA (e.g. amount of methylated DNA) (see para 0061-0073, Example 1 and para 0084-0089, Example 3 and para 0092-0096, para 0102, para 0112).
However, the specification does not provide the information that shows a correlation between CpG sites on each gene and their ability to predict bladder cancer recurrence the patient (e.g. a particular region on the promoter of MEIS1 gene and its methylation status). The specification does not provide any predictable means for identifying which CpG positions on the four elected genes MEIS1, NKPD1, ONECUT2, and KLF2; and an elected reference COL2A gene, whole genus of all possible positions on each gene encompassed within the claims are predictive of the risk assessment to make the treatment decision in the patient. The specification fails to clearly indicate the data provided are obtained from which CpG sites of the gene. In this regard, it is highly unpredictable to predict the risk of bladder cancer in the patients using provided methylation status of the recited genes because for one having skill in the ordinary would not be able to predict which CpG sites on region of the gene the data provided represents.   
Further, the specification does not provide any guidance as any cytosine residues on the genes whose methylation is predictive of risk assessment of the bladder cancer. The specification does not provide any correlation between the methylation levels from one region of the gene and the risk of the cancer. Thus, the specification fails to disclose such type of structural and function relationship to practice the full scope of the claimed invention. 
Relevant to the lack of particular structural limitations in the rejected claims drawn to the CpG site methylation status of each gene in the set of four recited genes and the reference gene; and their correlation to predict the risk assessment of bladder cancer to provide a treatment to the patient.  MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. 
The art did not recognize a structural/function correlation, that is CpG sites on the gene and their methylation status that is indicative of the risk of bladder cancer, which can be applied in predicting the risk in the patient via methylation data from a clinical sample. In this situation, the correlation is the functionality in determining the patient having an increased likelihood bladder cancer corresponding to methylation status of CpG dinucleotide in the set of the genes comprising four recited genes and one reference gene; and providing a treatment the patient are critical features of the claimed method.  
The scope of the claimed genus encompasses methylation status of any possible location on the genes in the set in the method. The method of predicting the risk of recurrence assessment of bladder cancer using the entire genus of the methylation status of all possible region of these genes, does not meet the functional requirements of the claims. The data provided in the specification is not representative of the entire genus. For example, the data may only be representative to the methylation of downstream region or only from upstream region of the gene. Thus, a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims; and the specification does not provide an adequate written description of the broadly claimed subject matter.
Accordingly, it remains highly unpredictable whether or not the methylated DNA of the set of genes, would be predictive of the risk of the disease.  
Zhang et al. teaches characterizing genome-wide DNA methylation patterns, and showing that correlation among CpG sites decays rapidly, making predictions solely based on neighboring sites challenging (abstract) (Genome Biology; 2015; 16; 14: 1-19). Zhang et al. further teaches the following observation (see below) (page 3 col 2).

    PNG
    media_image1.png
    248
    829
    media_image1.png
    Greyscale

Zhang et al. teaches that “there may be types of methylation regulation that extend to large genomic regions, the pattern of extreme decay within approximately 400 bp across the genome indicates that, in general, methylation may be biologically manipulated within very small genomic windows. Thus, neighboring CpG sites may only be useful for prediction when the sites are sampled at sufficiently high densities across the genome” (page 4 col 1 lower through col 2 upper). The teachings of Zhang et al.  indicate unpredictability of the CpG methylation of a gene solely using the data of other CpG site, even the methylation data on neighboring CpG sites challenging. 
   In the instant situation, the specification does not provide any structure/function correlation between methylation levels of CpG sites in the set of the genes and likelihood of the bladder cancer, let alone a predictable correlation between the broad range of methylation status obtained from any possible region of the genes, AND the functionality of prognosing the disease, as required by the claims. Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish methylation status obtained from which region on the gene would function as claimed, from those that would not.   
Thus, considering the broad genus of methylated DNA data for set of the genes which required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
Response to Argument
The response traverses the rejection on pages 7-8 of the remarks filed on 06/10/2022.
The argument is merely directed to the teachings of Zhang. 
The response asserts Zhang is based on the computer models and not related to experimental models of determining the methylation status of particular genes in a sample from a patient. The response indicates teachings of Zhang in page 1-2 directed to differential methylation patterns and promoter sites etc. (see page 8). 
This argument is reviewed and fully considered but it is not persuasive because Zhang teaches why DNA methylation prediction is difficult (see the reasons in page 2 col 2 para 2). Zhang teaches that specific CpG sites may show differential methylation status across platforms, cell types, individuals or genomic regions (page 2 col 2 para 2), indicating detecting different DNA methylation amount/concentration based on a number of variables (e.g. CpG site). These teachings of Zhang are the results of methylation analysis studies that are in line with the result of methylation data via computer model. 
	The response further asserts Zhang for not suggesting that the instant inventors could not have possessed the recited method steps. 
These arguments are reviewed and fully considered but they are not persuasive for the following reasons:
The response does not point out any disclosure in the specification (for example, any Figure among 12 Figures or which paragraph) that shows an information regarding a particular structure of CpG sites for each of four recited genes corresponds methylation amount or concentration of methylated DNA of each the four genes that are associated with low risk of recurrence of bladder cancer. 
The response does not point out any disclosure in the specification that provides any information of a particular region (e.g. which CpG position or where in promoter region) for each the four genes is associated with low risk of recurrence of bladder cancer.
Thus, regardless of the teachings of Zhang, the disclosure of the specification itself does not provide any information of structure of the promoter region or the CpG positions that are associated with low risk of recurrence. Thus, the specification does not provide which CpG sites or methylation regions are associated with low risk of recurrence which of a critical feature of the method to predict the function of its structure.
Even through, a person of ordinary skill in the art could have simply used the human genome database to identify appropriate locations for forward and reverse primers for MEIS1, NKPD1, ONECUT2 and KLF2 genes to assess the methylation status of these genes, the specification fails to disclose which locations are associated with low risk of recurrence., This aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. Accordingly, the rejection is maintained. 
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
	Claim 18 is directed to a method of treating a bladder cancer patient. Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)



Step 2 A Prong 1
	The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 18 is directed to a method of treating a bladder cancer patient having a low risk of recurrence. The method of claim 18 comprises treating the patient with active surveillance when the patient was determined to have low risk of recurrence based a process of assessing amount/or concentration of methylated DNA from a set of genes (i.e. MEIS1, NKPD1, ONECUT2 and KLF2) in a urine sediment sample from the patient. The process comprises a series of four method steps “obtaining”, “bisulfide converting DNA”, “performing” and “comparing” prior to determining the low risk of recurrence and “treating”. 
Claim 18 sets forth predicting the likelihood of the bladder cancer (e.g. predicting a low risk assessment) through the quantitative value of methylated DNA of the set of the genes. Thus, the claim sets forth a correlation between predicting the risk of bladder cancer through the quantitative value of methylated DNA of the set of the genes.
This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Therefore, claim 18 recites at least one exception which is termed a law of nature (Step 2A Prong 1: Yes). 
Claim 18 recites the method step of comparing the amount or concentration of methylation for the patient to the amount or concentration of methylation for a reference set of bladder cancer patients. This method step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). Thus, the comparing method step is a mental step. In addition, the recitation of the method indicates a requirement to perform an additional mental step, that is determining the patient to have low risk of recurrence based the recited process comprising the series of method steps, prior to treating the patient. Therefore, the claim 18 is directed to an additional mental step (judicial exception) which is termed an abstract idea. 
Thus, claim 18 is termed a law of nature and an abstract idea.
 Step 2 A Prong 2
	The subsequent step is to evaluate as to whether the claim as a whole recites additional elements that integrate the judicial exception (JE) into a practical application. 
In claim 18, the method steps of “obtaining”, “bisulfite converting” and “performing” do not integrate the JE because they are data gathering steps. Therefore, these method steps fail to meaningfully limit the JE. Claim 18 also recites the method step of “treating the patient with active surveillance”. The specification discloses that “active surveillance” refers to the process of monitoring such a patient after primary treatment for bladder cancer, for example, to check for recurrence events, or to determine the risk of a future recurrence in the patient (see para 0030). In addition, the method step does not specifically require adding or administering a treatment to the patient. Thus, the limitation of treating the patient with active surveillance is not indicative of integration into a practical application, just adding the word “apply it” with the JE.
Therefore, claim 18 does not recite any element that integrates the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. (Step 2A Prong 2: No)
Step 2 B 
	The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
Claim 18 recites obtaining a urine sediment sample from bladder cancer patient, bisulfite converting DNA from the sample and performing methylation-specific quantitative PCR, obtaining a urine sediment sample from the patient; bisulfite converting DNA from the sample; performing methylation-specific quantitative PCR.
	These method steps were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Kessel et al. THE JOURNAL OF UROLOGY; 2016; 195; 601-607; Zwarthoff et al. US 2016/0273053, publication date of 22 September 2016; Payne et al. The Prostate; 2009; 69:1257-1269 (Review)]. For example, Zwarthoff et al. (US 2016/0273053) teaches obtaining urine sample from bladder cancer patient, performing bisulfite conversion of the DNA and performing methylation specific-qPCR and detecting hypermethylated CpG island in the DNA of the patient (e.g. hypermethylated CpG island in MEIS1 and ONECUT2 genes) (see para 0005-0014, 0027, 0031, 0053-0059, 0067 and 0079, Table 1 at page 104 -105). Zwarthoff et al. also teaches analyzing bisulfate converted DNA for mutations in FGFR3 gene in the method (see para 0039, 0053-0059, 0075). Thus, these method steps do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Therefore, the claim is not directed to patent eligible subject matter.
	Claim 20 further limits the patient and the bladder cancer. Claim 19 further limits the scope of the treatment. Thus, the limitations of the claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are not directed to patent eligible subject matter.
Response to Argument
The response traverses the rejection on page 9 of the remarks filed on 06/10/2022.
For claim 18, the response asserts treating the patient with active surveillance; and the response further asserts that the low risk of recurrence is determined previously for the patient based on a process also described in the claim, this merely characterizes the patient class and does not change the nature of the claim as a method of treatment.
This argument is reviewed and fully considered but it is not persuasive because the recited method of the claim is not merely characterizing the patient class. 
First, Claim 18 requires to characterize the urine sediment sample by determining the amount or the concentration of methylated DNA for four recited genes to predict the likelihood of the bladder cancer in making a treatment decision. Thus, the claim clearly sets forth a correlation between the methylated DNA in the urine sample and low risk of recurrence of bladder cancer, that is a consequence of natural process (Law of nature) (i.e. a judicial exception).
Second, the argument said the process of determining the low risk was a past action, however, claim 18 requires to perform a recited process comprising a series of method steps in determining a low risk of bladder cancer before treating treat the patient. Thus, the recited series of method steps in the process are essential components the claim to determine the low risk and treat the patient. 
In addition, based on the disclosure of the specification (para 0030), treating the patient with active surveillance can be checking for recurrence events (e.g. just doing observations) or a visit to a doctor for urine test or a procedure. Thus, the treatment can merely be an instruction that is not indicative of integration into a practical application. 
The rejection has been modified accordingly with the amendment and the rejection is maintained. 
Allowable Subject Matter
10.	Claim 1 would be allowable if rewritten to overcome “Improper Markush Rejection”, set forth in this Office action. 
With regard to claim 1, the closest prior art Kessel et al. THE JOURNAL OF UROLOGY; 2016; 195; 601-607 and Zwarthoff et al. US 2016/0273053, publication date of 22 September 2016). Kessel et al. teaches evaluating epigenetic profiles to detect bladder cancer (e.g. methylation profile of ONECUT2 and MEIS1) (see abstract, p 602 col 1-2, Table 3). Zwarthoff et al. (US 2016/0273053) teaches obtaining urine sample from bladder cancer patient, performing bisulfite conversion of the DNA and performing methylation specific-qPCR and detecting hypermethylated CpG island in the DNA of the patient (e.g. hypermethylated CpG island in MEIS1 and ONECUT2 genes) (see para 0005-0014, 0027, 0031, 0053-0059, 0067 and 0079, Table 1 at page 104 -105). 
However, the prior art does not teach or suggest to determine or detecting DNA methylation status of NKPD1 or KLF2 in a urine sediment sample from a bladder cancer patient.
11.	No claims are allowed.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 25, 2022